Case 2:17-cv-12188-CCC-JBC Document 76-26 Filed 07/31/20 Page 1 of 2 PageID: 1085




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


   CHARLES DAVIS, BART PANESSA, and
   JEFFREY NIEMEIER, Individually and On                   Case No. 17-CV-12188
   Behalf of All Others Similarly Situated,

                Plaintiffs,

                v.                                         ORDER GRANTING
                                                           DEFENDANTS’
   KATANGA MINING LIMITED, JOHNNY                          MOTION TO DISMISS
   BLIZZARD, JACQUES LUBBE, MATTHEW                        PLAINTIFFS’
   COLWILL, ARISTOTELIS MISTAKIDIS,                        AMENDED
   LIAM GALLAGHER, TIM HENDERSON,                          COMPLAINT
   IVAN GLASENBERG, AND GLENCORE PLC,

                Defendants.


                         THIS MATTER having come before the Court upon the motion of

  Defendants Katanga Mining Ltd., Johnny Blizzard, Matthew Colwill, Jacques

  Lubbe, Liam Gallagher, and Tim Henderson, by and through their counsel, for an

  Order dismissing Plaintiffs’ Corrected First Amended Class Action Complaint for

  Violation of the Federal Securities Laws in the above-captioned action pursuant to

  Rules 9(b), 12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil

  Procedure, and the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §

  78u-4 et seq., for lack of subject matter jurisdiction, for lack of personal

  jurisdiction, and failure to state a claim. The Court having reviewed all written



                                                1
  Doc#: US1:13961232v1
Case 2:17-cv-12188-CCC-JBC Document 76-26 Filed 07/31/20 Page 2 of 2 PageID: 1086




  submission and argument of counsel in support of and in opposition of the motion

  to dismiss; and for good cause shown:

                         IT IS on this ____ day of ______________, 20__, ORDERED that the

  motion to dismiss is GRANTED, and Plaintiffs’ Corrected First Amended Class

  Action Complaint (Dkt. 71) is hereby DISMISSED as against Defendants Katanga

  Mining Ltd., Johnny Blizzard, Matthew Colwill, Jacques Lubbe, Liam Gallagher,

  and Tim Henderson with prejudice and without leave to amend.




                                                      ______________________________
                                                        The Honorable Claire C. Cecchi
                                                          United States District Judge




  Doc#: US1:13961232v1                            2
